DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-17 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the following invention:
Regarding claims 1-3, 5-7, 9-11,13-14, the primary reason for allowance is the inclusion of particularly the limitation of a recording apparatus including control unit is configured to operate in a first recording mode in which a positioning pattern is recorded on the transport material, the positioning pattern being used to position the recording material on the transport material and to operate in a second recording mode in which the data is recorded on the recording material positioned on the transport material, during transport of the transport material. Applicant disclosed such configuration successfully utilizes a general-purpose product, such as a plain paper or a similar sheet material, for the printing apparatus as the transport material without using a dedicated tray or adapter, thereby providing great convenience to a user at low product cost. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claims 4, 8, 12, 15, 17, the primary reason for allowance is the inclusion of particularly the limitation of a recording apparatus including control unit that acquires information regarding shapes and sizes of the recording material and the transport material and information regarding a position of the 56 recording material relative to the transport material, based on scan information received from the scanning unit, and the control unit is configured to operate in a recording mode in which the data is recorded on the recording material based on the acquired information during transport of the transport material. Applicant disclosed such configuration successfully utilizes a general-purpose product, such as a plain paper or a similar sheet material, for the printing apparatus as the transport material without using a dedicated tray or adapter, thereby providing great convenience to a user at low product cost. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Komuro et al. (US 2009/0269116) teaches a recording apparatus (figs.1,2) including recording unit (42 figs.1,2) that records on a recording material (Q figs.6,7), transport unit (34,43 figs.2,3) that transports a transport material (55 figs.6,7). However, does not teach the above claimed limitations.   
Look et al. (US 2005/0189066) teaches a recording apparatus (figs.1,9) including recording unit (74 fig.9) that records on a recording material (16 figs.1,9), transport unit (54,56,70 figs.7,9) that transports a transport material (14 fig.1;26 fig.4;42 fig.7). However, does not teach the above claimed limitations.   
Jones et al. (US 2004/0066441) teaches a recording apparatus (figs.5,7) including recording unit (202,204) that records on a recording material (219), transport unit (206,216) that transports a transport material (212). However, does not teach the above claimed limitations.   

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENOK D LEGESSE/Primary Examiner, Art Unit 2853